—Writ of habeas corpus in the nature of an application to fix reasonable bail upon Kings County Indictment No. 14856/92. Production of the person of Thomas McLaughlin has been waived.
Upon the papers filed in support of the proceeding and the papers filed in opposition thereto, and after hearing oral argument of the parties, it is
Adjudged that the application is denied and the proceeding dismissed, without costs or disbursements.
While in camera proceedings with respect to a bail application should be more the exception than the rule, there are some instances where such proceedings are warranted (see, People ex rel. Rosner v Warden, 53 AD2d 519). Given the unusual circumstances in the instant case, the Supreme Court did not improvidently exercise its discretion in taking in camera testimony in connection with the defendant’s bail application. We also find that the record, including the transcript of the in camera hearing, supports the denial of the defendant’s bail application (see, People ex rel. Parker v Hasenauer, 62 NY2d 777). Bracken, J. P., Miller, O’Brien and Pizzuto, JJ., concur.